Title: Bartholomew Dandridge, Jr., to James McHenry, 28 February 1796
From: Dandridge, Bartholomew Jr.
To: McHenry, James


          
            [Philadelphia] 28 Feby 1796.
          
          By The President’s order B. Dandridge respectfully transmits to The Secretary of War the enclosed papers respecting proceedings had by Govr Blount with the southern Indians, with a request that he will carefully peruse them & see if any & what parts require to be acted upon immediately.
          The President desires that The Secy of War will, in his Letters to Govr Blount, request him to make known to the chiefs who wish to visit Philada that the Conference which is to be held in May next between the Commissioners appointed for that purpose & the Creeks, will prevent their coming ’till some time in the summer when the President will be absent from Philaa—He

desires, therefore, that their visit may be deferred ’till about the begining of September, when he will have returned to the City, & will be glad to meet them.
          
            P.S. The President desires the Secretary to attend a meeting of the heads of Departments tomorrow morng at 10 o’Clock, at the Presidents.
          
        